OPFlCE OF THE ATn3RNEY   GENERAL.   STATE OF TEXAS

    JOHN     CORNYN




                                                 February 2,200O



The Honorable Eddie Lucia, Jr.                           Opinion No. JC-0176
Chair, Committee on Border Affairs
Texas State Senate                                       Re: Whether a district clerk may deliver juror
P.O. Box 12068, GE.4                                     checks (RQ-0153-X)
Austin, Texas 78711


Dear Senator Lucia:

        You ask whether a district clerk may deliver juror checks. See Letter from Honorable
 Eddie Lucia, Jr., Texas State Senator, to Honorable John Corny& Attorney General of Texas
 (Nov. 24,1999) (on file with Opinion Committee). We conclude that a district clerk may not deliver
juror checks. Rather, the county treasurer must deliver juror checks.

         You ask your question on behalf of the Cameron County Treasurer. See id. at 1. In a letter
to you, the Cameron County Treasurer reports that the Cameron County Commissioners Court voted
to have the district clerk deliver all juror checks. See Letter from Honorable Eddie A. Gonzalez,
Cameron County Treasurer, to Honorable Eddie A. Lucia, Jr., Texas State Senator (Nov. 9, 1999)
(on file with Opinion Committee).         The county treasurer has further explained that, under the
commissioners court’s plan, checks that have been written and signed by the treasurer will be mailed
to jurors by the district clerk. Telephone conversation with Honorable Eddie A. Gonzalez, Cameron
County Treasurer (Dec. 22,1999). Previously, the county treasurer states, it has been the treasurer
who has mailed completed checks to jurors. Id.

        If the duty to deliver juror checks to jurors is a “core” function of the county treasurer, the
county commissioners        court may not delegate the duty to another county officer.              See
Commissioners Court of Titus County v. Agan, 940 S.W.2d 77, 82 (Tex. 1997). A “core” function
of the treasurer is a duty specifically assigned to the treasurer by the legislature.       See id. A
commissioners court cannot reassign the county treasurer’s core functions. See id. at 80-82.

        We conclude that the duty to deliver juror checks is a core function of the county treasurer’s
office that must be performed by the county treasurer. Generally, the duty to deliver a county
warrant to a payee is a core function of the county treasurer that a commissioners court may not
reassign to a district clerk. Applicable statutes specifically assign the duty of delivering a check to
the payee to the county treasurer. Section 113.042(b) of the Local Government Code states that a
county treasurer “shall, on the presentation of [a] warrant, endorse the warrant and deliver it to the
payee.” TEX. Lot. GOV’T CODE ANN. 5 113.042(b) (Vernon 1999) (emphasis added). Similarly,
The Honorable Eddie Lucia, Jr. - Page 2          (JC-0176)




section 113.041 of the Local Government Code requires a county treasurer to disburse all money
belonging to the county. See id. 5 113.041(a) (Vernon Supp. 2000).

         Nothing excepts the duty to deliver a reimbursement warrant to a juror from the treasurer’s
general duty to deliver county warrants to apayee. Section 61.001 ofthe Government Code requires
a commissioners     court annually to determine the “daily reimbursement of expenses for jurors,”
which shall be “paid out of the jury fund of the county.” TEX. GOV’T CODE ANN. 5 61.001(c)
(Vernon Supp. 2000). While a district clerk may draw a check on the jury fund, see id. § 61.001(e),
the treasurer must endorse the face of the check “before it can be paid. [J]ury checks may be drawn
by the district court clerk but should be signed by the county treasurer to be eligible for payment.”
Tex. Att’y Gen. Op. No. H-590 (1975) at 4.

         Our conclusion accords with previous decisions of this office. This office has thrice
concluded that the county treasurer is the proper official to deliver county warrants to payees,
includingjurors.   See Tex. Att’y Gen. Op. Nos. H-982 (1977) at 3; H-590 (1975) at 3; M-657 (1970)
at 1. This office twice has concluded that a district clerk may not deliver county warrants to jurors.
See Tex. Att’y Gen. Op. Nos. H-982 (1977) at 3; H-590 (1975) at 3. The statutes upon which these
opinions rely have been codified without substantial change. Compare TEX. REV. CIV. STAT. ANN.
art. 2122(a), repealed by Act of May 17, 1985, 69th Leg., R.S., ch. 480, 5 26(l), 1985 Tex.
Gen. Laws 1720,2048 and TEX. RFW. Crv. STAT. ANN. arts. 1709,1709a, 2554, repealed by Act of
May 1,1987,70thLeg.,     R.S., ch. 149,s 49(l), 1987 Tex. Gen. Laws 707,1306-07 with TEX. GOV’T
CODEANN. § 61.001(c) (Vernon Supp. ~OOO)~~~TEX.LOC.GOV’TCODEANN. $5 113.041(a), ,042,
,043 (Vernon 1999 & Supp. 2000).
The Honorable   Eddie Lucia, Jr. - Page 3      (~~-0176)




                                      SUMMARY

                         The duty to deliver juror-reimbursement checks is a core
                function of the county treasurer and must be performed by the
                treasurer. A county commissioners court may not reassign the duty
                to a district clerk.




                                             Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General - Opinion Committee